Citation Nr: 0803995	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  01-07 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1965 to July 1970.  He served in the Republic of 
South Vietnam from March 1967 to February 1968.  His military 
decorations include the Vietnam Service Medal and the Vietnam 
Campaign.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2000 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Service personnel records show that the veteran served in the 
Republic of South Vietnam from March 2, 1967, to February 24, 
1968, including as a combat engineer.  

Since 1999, both VA and non-VA health-care professionals have 
diagnosed post-traumatic stress disorder, including on VA 
examination in December 2003.  

The RO denied the claim of service connection for post-
traumatic stress disorder because there was no supporting 
evidence of any in-service stressor. 

In a statement, dated in February 2007, the veteran stated 
that he saw combat in Vietnam and in a copy of letter to his 
sister, dated in September 1967, he referred to an attack on 
his unit by the enemy. 



In light of the above, further evidentiary development is 
needed under the duty to assist.  Accordingly, the case is 
REMANDED for the following action:

1. Request a search by the Joint Services 
Research Center (JSRRC) for enemy attacks 
or contacts from the unit history and 
lessons learned of the 573rd Engineer 
Company (FB) from March 1967 to May 1967 
and of Company B, 86th Engineer Battalion 
(Combat), which was in support of the 9th 
Infantry Division at the Bear Cat Base 
Camp, from May 1967 to September 1967, 
including an incident at the village of 
Long Kien in May or June 1967.

2. After the additional evidentiary 
development is completed, determine 
whether there is credible supporting 
evidence that the veteran engaged in 
combat.

If there is credible supporting evidence 
that the veteran engaged in combat, 
schedule the veteran for a VA psychiatric 
examination to determine whether the 
veteran has post- traumatic stress 
disorder under the criteria in DSM-IV, 
based upon the verified stressor or 
stressors only. The veteran's file must 
be made available to the examiner for 
review. 

3. After the development requested has 
been completed, adjudicate the claim.  If 
the claim remains denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


